 

MANAGEMENT AGREEMENT







1.

Parties.   THIS MANAGEMENT AGREEMENT (the "Management Agreement"), is made as of
August 18, 2005 (the "Effective Date") by and among Epic Financial Corporation,
a Nevada corporation having an address at 7545 No. Del Mar Avenue, Suite 102,
Fresno, California 93711 ("Epic"), Inkway Corporation, a Nevada corporation and
wholly-owned subsidiary of Epic, having an address at 7545 No. Del Mar Avenue,
Suite 102, Fresno, California 93711 ("Inkway"), on one hand, and AccuBrite Inc.,
a New York corporation, having an address at 7407 No. Woodson Avenue, Fresno,
California 93711 ("AccuBrite") on the other hand (Inkway and AccuBrite, each a
"Party" and collectively the "Parties").




2.

Purpose.  AccuBrite and Inkway have voluntarily agreed to enter into this
Agreement in order to maximize the mutual benefits which they might realize
under that certain Technology License Agreement, of even date herewith, by and
among, Epic, Inkway and AccuBrite (the "License Agreement").




3.

Scope of Services.  AccuBrite shall provide executive management services for
Inkway.  AccuBrite's services will include complete "P&L" responsibility and all
components thereof, including, but not limited to, providing personnel to fill
all pertinent executive positions for the direction of all operational
(procurement of inventory, scheduling of production, and sales and marketing)
and product development activities of Inkway.  Accu-Brite will also recruit and
hire staff for all non-executive positions of Inkway and supervise and
coordinate all of the work-related activities of such non-executive personnel of
Inkway, all of whom shall be employees of Inkway and paid by Inkway.  Epic
agrees to provide all cash management, banking and accounting activities for
Inkway with all expenses related thereto being paid by Inkway; provided that,
the executive personnel provided by AccuBrite shall have exclusive checking
writing authority on the operating bank account maintained by Inkway, subject
only to the ultimate supervision of the Board of Directors of Inkway.




In providing these executive management services to Inkway, AccuBrite shall
provide such personnel, at its own expense, as it may deem reasonably necessary
to fully perform such services.  The provision of such personnel, their
positions and titles, shall be subject to approval by Inkway and Epic, which
consent may not be unreasonably withheld.




4.

Term of Agreement.  This Agreement shall be effective commencing on August 15,
2005, through October 31, 2010, unless earlier terminated under paragraph 6
below. This Agreement will be automatically extended (with or without change)
for additional successive one year (1) periods on such terms as the parties may
agree in writing.




 

--------------------------------------------------------------------------------



5.

Payment.  For services to be performed by AccuBrite during the term of this
Agreement, the Inkway will pay AccuBrite consideration (the "Management Fee") as
follows:  25% of all Net Revenue of Inkway, with the definition of "Net Revenue"
being that contained in Paragraph 1.6 of the License Agreement.  The Management
Fee shall be made in the form of cash advances from the available cash flow of
Inkway.  Epic agrees to provide $20,000 per month to Inkway for cash advances to
AccuBrite under this Management Agreement, if the cash flow of Inkway is not
sufficient.  As soon as Inkway's cash flow permits it, such cash advances shall
be paid monthly in an amount equal to 20% of Adjusted Gross Revenue of Inkway
for the prior month, with the definition of "Adjusted Gross Revenue" being that
contained in Paragraph 1.7 of the License Agreement.  All cash advances towards
the Management Fee shall be reconciled with the actual Management Fee due at the
time Inkway's annual audited financial statements are available.  Any
adjustments between the cash advances and the Management Fee that may be due
AccuBrite under this Management Agreement shall be made as soon as reasonably
practicable following completion of Inkway's annual audited financial statements
for each of Inkway's fiscal years, beginning as of the end of the fiscal year
which starts November 1, 2005.  If there has been an overpayment of cash
advances as reconciled against the Management Fee, future cash advancements and
future Management Fees shall be adjusted accordingly. In connection with each
such Management Fee, Inkway shall furnish a statement, in reasonable detail,
setting forth the amount of Net Revenue received and its calculation of the
royalties due to AccuBrite for such Management Fee.




6.

Termination.  This Agreement may be terminated before its expiration date
specified in paragraph 4:




a.

Upon written notice by the non-breaching party specifying a material breach of
this Agreement by the other party;




b.

Any act of dishonesty by one party against the other Party;




c.

Any willful and continual failure of AccuBrite, or any executive personnel
provided by AccuBrite pursuant to this Management Agreement, to substantially
perform its, or his, duties;




d.

The resignation or inability to serve of the current President/CEO of AccuBrite;




e.

Automatically upon the insolvency of Inkway or AccuBrite resulting in a petition
in bankruptcy;







2

 




--------------------------------------------------------------------------------






f.

Notwithstanding any notice of termination pursuant to subparagraphs (a) through
(d), above, the Parties shall remain bound by the promises contained in
paragraphs 16-27, below.




7.

Supplies and Equipment.  Inkway shall provide AccuBrite with reasonable access
to the information, equipment, supplies and facilities necessary to enable
AccuBrite to perform services under this Agreement.




8.

Expenses.  AccuBrite shall pay all expenses incurred in performance of the
executive management services as provided for in this Management Agreement,
including all draws, salaries or other compensation, and any and all income or
other taxes thereon, paid or payable to the personnel provided by AccuBrite
pursuant to this Management Agreement.




9.

Relationship Between Parties.  The parties intend that AccuBrite, and the
personnel provided by AccuBrite pursuant to this Management Agreement, shall
provide services to Inkway as independent contractors.  Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employee or employee between Inkway and AccuBrite, or any
employee or agent of AccuBrite.  AccuBrite shall be solely and entirely
responsible for AccuBrite's acts and the acts of AccuBrite's employees, agents
or subcontractors.  




10.

Control.  AccuBrite retains the sole and exclusive right to control or direct
the manner or means by which the services described herein are to be performed,
subject, however, to overall supervision by the Board of Directors of Inkway.

  

11.

Exclusive Arrangement.  It is intended that Inkway will have an exclusive right
to AccuBrite's executive management services during the course of this
Agreement. AccuBrite and its personnel provided by AccuBrite shall have the
right to perform services for others during the term of this Agreement, only
with the approval of Inkway.




12.

Time, Place and Performance of Work.  AccuBrite's services shall be rendered in
a timely and professional manner at such places and during such hours as
AccuBrite and Inkway may determine consistent with the needs of Inkway and shall
be performed by employees, contractors or agents of AccuBrite. AccuBrite and
Inkway agree that they will mutually develop and maintain an agreement setting
forth in more detail the services to be provided by AccuBrite and the management
of the business of Inkway (the "Operating Agreement").  The Operating Agreement
will be in addition to and not replace, amend, cancel or supplement any
provision of this Management Agreement or the License Agreement.  





13.

Benefits.  Because AccuBrite is engaged as an independent contractor and not an
employee, AccuBrite will not be eligible to participate in employee benefits or
 other programs that are now or may be provided by Inkway to its employees.

 

 

3

 

 

--------------------------------------------------------------------------------






14.

Taxes.  Because AccuBrite is engaged as an independent contractor and not an
employee, no payment received by AccuBrite pursuant to this Agreement shall be
subject to employment tax withholding, nor shall Inkway withhold or pay federal
social security tax (FICA), Medicare tax, or federal or state income tax, or
make contributions to the federal or state unemployment or disability insurance
funds on behalf of AccuBrite.




15.

Insurance.  AccuBrite shall be solely responsible for maintaining insurance
coverage applicable to AccuBrite's performance of services under this Agreement,
including but not limited to workers' compensation, automobile, and general
liability and property damage insurance. AccuBrite shall indemnify and defend
Inkway against all liability or loss, and against all claims or actions based
upon or arising out of damage or injury to persons or property caused by or
sustained in connection with AccuBrite's performance of services under this
Agreement.





16.

Arbitration.  Except for any legal action by a Party seeking injunctive relief
under paragraph 20 below, AccuBrite and Inkway hereby consent to submit to final
and binding of any and all disputes and controversies between AccuBrite and
Inkway, or any of their respective employees, officers, agents, or
representatives, including without limitation any claims relating to AccuBrite's
engagement, claims for breach of contract, statute or public policy, or personal
injury (tort).  Any dispute submitted to arbitration shall be decided by a
single, neutral arbitrator, which shall be mutually selected by the parties not
later than forty-five days after service of the demand for arbitration.  If the
parties for any reason do not mutually select the Arbitrator within the
forty-five (45) day period, then either party may apply to any court of
competent jurisdiction to appoint a retired judge as the arbitrator.  Judgment
on an award issued by the arbitrator may be entered in any court of competent
jurisdiction. The prevailing party shall be entitled to recover all costs
incurred as a result of the arbitration, including without limitation, filing
fees, attorneys' fees, compensation paid to the arbitrator and costs of
transcripts.




17.

Proprietary Information.




a.

AccuBrite's work for Inkway will bring AccuBrite and Inkway into contact with
valuable business, technical and trade secret information that has been
discovered or accumulated by the other Party or its affiliates through the
expenditure of substantial time, effort and expense, and provides a competitive
advantage ("Proprietary Information").  




b.

Proprietary Information includes confidential information and trade secrets
owned by each of the Parties, including but not limited to:  




(1)

Customer needs, customer requirements, the services rendered or proposed to
customers, and fees charged or proposed to customers;  




4

 

 

 

--------------------------------------------------------------------------------






(2)

Financial, sales and marketing data relating to the Party, the industry or other
areas pertaining to Party's activities or contemplated activities including,
without limitation, marketing plans, business strategies, development plans and
strategies, sales, profits, financial and/or accounting information and
techniques, and non-public cost and pricing information;




(3)

Research, development, inventions, specifications, designs, ideas, methods,
processes, technologies, and know-how, whether or not patentable, copyrightable,
or otherwise protected by law, conceived or made by AccuBrite or others engaged
to work on behalf of Inkway, individually or jointly with others;




 

(4)

Inkway's relations with its employees, including without limitation, salaries,
job classifications and skill levels;




(5)

Any other information designated by either Party to be confidential, secret
and/or proprietary.




 

c.

Such information is confidential regardless of whether it is merely remembered,
embodied in tangible form, developed in whole or part by the Party asserting
confidentialty, or whether it is provided to the other Party.  However,
Proprietary Information does not include information, which has been made
publicly available or otherwise placed in the public domain by means that do not
violate this Agreement or similar agreements between the Parties and others.




d.

The Parties agree that at all times, each will protect, safeguard and keep
secret the Proprietary Information; use Proprietary Information only in
connection with AccuBrite's work for Inkway; disclose Proprietary Information
only to those employees or agents of Inkway or AccuBrite, as the case maybe,
with a "need to know" the same for use in connection with their duly authorized
duties as employees or agents of Inkway or AccuBrite; and refrain from using
Proprietary Information for any purpose whatsoever, without proper authorization
therefor.  




e

.



The Parties each agree to refrain from using Proprietary Information for its own
benefit, or for the benefit of any third party, and will not directly or
indirectly disclose or reveal it, in any manner, to any person or entity both
during and after the termination of this Agreement.  In particular, AccuBrite
will not use Proprietary Information to solicit, encourage or in any way
influence any of Inkway's customers to divert their business from Inkway.




18.

Non-Solicitation.  Each of the Parties specifically agrees that during the term
of this Agreement and for a period of one (1) year thereafter, it will not
directly or indirectly, either for itself or for any other person, solicit or
encourage any person employed by or engaged to render services on behalf of the
other Party to leave that Party or engage in any activity contrary to other
Party's interests.




5

 




--------------------------------------------------------------------------------






19.

Products and Documents.  AccuBrite hereby acknowledges and agrees that the
results of all services provided pursuant to this Agreement are the sole and
exclusive property of Inkway.  Upon request or upon the termination of this
Agreement, AccuBrite shall promptly deliver to Inkway all notes, writings,
lists, files, reports, correspondence, tapes, cards, maps, machines, technical
data or any product or document (whether maintained in tangible documentary
form, or in computer memory or other electronic format) which AccuBrite or
AccuBrite's employees, agents or subcontractors produced or received while
performing services pursuant to this Agreement.




20.

Injunctive Relief.  Each of the Parties acknowledges that violations of
paragraphs 17, 18 and 19 would cause irreparable injury.  Therefore, each of the
Parties agrees that in addition to any other remedies available, and without
being required to prove actual damages or being required to post any bond or
undertaking, either Party shall be entitled to obtain an injunction to prevent
any actual or threatened use or disclosure of Proprietary Information, or to
otherwise enforce the provisions of this Agreement.




21.

Compliance with Laws.  In performing services under this Agreement, AccuBrite
promises to comply with all applicable federal, state, county and city laws,
ordinances and regulations.




22.

Assignment/Subcontracting.  This Agreement is assignable by Inkway  or by
AccuBrite only with the written consent of the other Party.  




23.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of  Nevada and the provisions of
Paragraph 10 of the License Agreement are hereby incorporated by this reference.




24.

Notices.  All notices or other communications provided for in this Agreement
shall be made in writing and shall be deemed properly delivered when (i)
delivered personally or (ii) by the mailing of such notice by registered or
certified mail, postage prepaid, to the parties at the addresses set forth above
in Paragraph of this Management Agreement (or to such other address as one party
designates to the other in writing).




25.

Reformation/Severability.  If any provision of this Agreement is declared
invalid by any tribunal, then such provision shall be deemed automatically
adjusted to the minimum extent necessary to conform to the requirements for
validity as declared at such time and, so adjusted, shall be deemed a provision
of this Agreement as though originally included therein.  In the event the
provision invalidated is of such a nature that it cannot be so adjusted, the
provision shall be deemed deleted from this Agreement as though such provision
had never been included.  In either case, the remaining provisions of this
Agreement shall remain in effect.




6

 




--------------------------------------------------------------------------------






26.

Entire Agreement.  This Agreement is the entire agreement between the parties
relating to the engagement of AccuBrite by Inkway.  This Agreement supersedes
and terminates all prior agreements, whether oral or written, between Inkway and
AccuBrite, except for the License Agreement.




27.

Amendments.  No supplement, modification or amendment of any term, provision or
condition of this Agreement shall be binding or enforceable unless evidenced in
writing executed by the parties hereto.




 

SIGNATURES




IN WITNESS WHEREOF, the Parties have executed this Management Agreement as of
the Effective Date.




AccuBrite Inc.,
a New York corporation

Inkway Corporation
a Nevada corporation

By: /s/ Lennie M. Greene

By: /s/ Rodney R. Ray

Name: Lennie M. Greene

Name: Rodney R. Ray

Title: Chief Executive Officer

Title: President and CEO




for purposes of Sections 4 and 5 only

Epic Financial Corporation,
a Nevada corporation

By: /s/ Rodney R. Ray

Name: Rodney R. Ray

Title: President and CEO

























7